Citation Nr: 0732507	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970, April 1973 to May 1978, and November 1979 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that, in pertinent part, denied the claim of 
entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran, through his service 
representative submitted a statement indicating that he 
wished to be scheduled for a travel Board hearing before a 
Veterans Law Judge of the Board sitting at the RO.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. 
§ 20.700, a hearing on appeal before the Board will be 
granted if an appellant expresses a desire for one.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the Waco, Texas, Regional 
Office before a Veterans Law Judge of 
the Board, as soon as it may be 
feasible.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



